

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.5



 
BROWN SHOE COMPANY, INC.
 
INCENTIVE AND STOCK COMPENSATION PLAN OF 2002, as Amended and Restated as of May
22, 2008
 
1.  PERFORMANCE AWARD AGREEMENT
Fiscal 2011 to 2013




 
THIS AWARD AGREEMENT, effective March 3, 2011, represents the grant of both
Performance Shares ("Performance Shares") and a Cash-Based Award ("Cash Award")
(collectively, the "Award") by Brown Shoe Company, Inc. ("Company") to the
Participant named below, who has been selected by the Compensation Committee of
the Company's Board of Directors (the "Committee") to participate in the 2011 to
2013 Performance Award Plan under the Incentive and Stock Compensation Plan of
2002, as Amended and Restated (the "Plan") of Brown Shoe Company, Inc (the
"Company"). Subject to the key terms set forth below and the attached General
Terms and Conditions (dated as of March 2011), all of which constitute part of
this Agreement, this Award provides:
 
Participant
 
Performance Award, being a combination of the following:
 
Target Share Award - Number of Performance Shares:
 
shares of Company common stock
 
Form of Payment: shares of Company common stock
 


Target Cash-Based Award:
 
Form of Payment: cash
 


Performance Period: The Company's Fiscal Years 2011 through 2013
 
Performance Measures:  As approved by the Committee
 
Minimum Performance Level:  As approved by the Committee
 
Maximum Award Value:  150% of Target Award
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of date(s) written below
 

  BROWN SHOE COMPANY, INC.          
 
By:
        Sarah E. Stephenson       Vice President, Total Rewards        Date:
March 25, 2011              Accepted:              Participant Signature        
            Date:          

 

 
 
 

--------------------------------------------------------------------------------

 


PERFORMANCE AWARD 2011 to 2013
General Terms and Conditions (as of March 2011)


Incentive and Stock Compensation Plan of 2002,
as Amended and Restated as of May 22, 2008


The parties hereto agree as follows:
 
1.   Performance Period.  The Performance Period shall be as specified on the
executed cover page of this Award.
 
2.   Value of Award.  The Award shall represent and have a Maximum Award Value
as specified on the executed cover page of this Award.
 
3.   Earning the Award; Certification of Performance and Percent Earned.  The
Award shall be “earned” following the end of the Performance Period, as of the
date the Committee shall determine and certify: (a) whether the Minimum
Performance Level has been satisfied; (b) and if so, the percent of the Award
that has been earned in accordance with the Performance Payoff Profile (on
Attachment A) (the “Percent Earned”), but in no event  more than the Maximum
Award Value; and provided that the determinations pursuant to (a) and (b) shall
be subject to the Committee’s right to exercise its discretion to reduce the
Company’s level of performance based on the quality of earnings.  All
calculations as to the Performance Measures shall be subject to the Committee’s
right, pursuant to Section 14.2 of the Plan, to make adjustments for unusual or
nonrecurring events.
 
4.   Amount Payable and Payment of the Award.
    (a)    Unless this Award is sooner terminated in accordance with Section 5,
an earned Award (as provided in Section 3) shall be payable within sixty (60)
days following completion of the Performance Period.  Subject to Section 5(b)
and in accordance with Section 5(c), this Award shall not be payable and shall
be forfeited if Participant terminates employment with the Company prior to the
date that the Award payment is made to the Participant.
 
    (b)    The amount payable to the Participant shall be determined by
multiplying the Percent Earned by the Target Award specified, subject to the
Committee’s right to exercise discretion as provided in Section 12.
 
    (c)     Unless otherwise specified on the executed cover page of this Award,
payment of the earned Performance Shares shall be made in shares of the
Company’s Common Stock, and payment of the earned Cash Award shall be made in
cash.
 
5.   Termination Provisions
    (a)    If, pursuant to Section 3, the Committee certifies that the Minimum
Performance Level has not been achieved, this Award shall immediately terminate
and no longer be of any effect.
 
    (b)    If Participant’s employment is terminated during the Performance
Period by reason of death, Disability, Retirement or Early Retirement (as
defined in the Plan), the Committee, in its sole discretion, shall determine
whether the Participant (or Participant’s beneficiary in the event of death)
shall be eligible to receive any payment under this Award.  If payment of this
Award is approved by the Committee, such payment shall be pro-rated based on the
number of full months of continued active employment by Participant during the
Performance Period as a percent of the total number of months in the Performance
Period; the amount payable shall be based on the Percent Earned; and payment
shall be made pursuant to Section 4 at the same time as payment of other awards
for the same performance period are made to other eligible participant who did
not terminate employment during the Performance Period.  Notwithstanding the
foregoing, in the event of Participant’s termination due to death or Disability,
if approved by the Committee, such pro-rated payment may be made prior to
expiration of the Performance Period, with calculation of and timing of the
payment amount to be determined by the Committee.
 
    (c)    Except as provided in subsection 5(b), a Participant shall be
eligible for payment of the earned Award, as specified in Section 3, only if the
Participant remains continuously employed by the Company from the date of this
Agreement, through the end of the Performance Period and continuing thereafter
until the date the Awards is actually paid.
 
6.   Dividends.  The Participant shall have no right to any dividends that may
be paid with respect to shares of Company stock until any such shares are
vested.
 
7.   Change in Control.  If a Participant is employed by the Company on the date
of a Change in Control, subject to Article 2.7 and Article 13 of the Plan, in
the event of the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchange, the
Award shall be deemed to have been fully earned for the entire Performance
Period and fully vested as of the effective date of the Change in Control; and
based upon an assumed achievement of all relevant targeted performance goals,
the Award shall be payable in the amounts or at the level provided by the
above-referenced provisions of the Plan within thirty (30) days following the
effective date of the Change in Control
 
8.   Recapitalization.  Subject to Article 4.2 of the Plan, in the event that
there is any change in corporate capitalization, such as a stock split, or a
corporate transaction, such as any merger, consolidation, separation including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code 368) or any partial or complete liquidation of the Company,
such adjustment shall be made in the number and class and/or price of the
Company’s Common Stock subject to this Award, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of
Performance Shares subject to this Award shall always be a whole number.
 
9.   Tax Withholding.  The Committee shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Award.  In satisfaction of such
requirements, subject to the approval of the Committee, the Participant may
elect, within an election period specified by the Company, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
from the payment of the Award: (a) shares of Company Common Stock having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be withheld on the transaction (“Withholding
Amount”); and/or (b) cash equal to the Withholding Amount on the Cash component;
(c) a combination of (a) and (b).  All such elections shall be irrevocable, made
in writing, signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
 
10.   Clawback.  Any payouts will be subject to recovery if it is determined
that the Participant personally and knowingly engaged in practices that
materially contributed to the circumstances that led to the restatement of the
Company’s financial statements.
 
11.   Nontransferability.  This Agreement as well as the rights granted
thereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.


12.   Administration.
    (a)    This Award and the rights of the Participant hereunder are subject to
all terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.
 
    (b)    If there is any inconsistency between the terms of this Award and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement.  All capitalized terms shall have the
meanings ascribed to them in the Plan, unless specifically set forth otherwise
herein.
 
13.   Miscellaneous
    (a)   This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate his or her employment at any time.
 
    (b)    The Committee and/or the Company’s Board of Directors may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect the
Participant’s rights under this Agreement without the Participant’s written
consent.
 
    (c)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
    (d)    To the extent not preempted by Federal law, this Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.
 
 
 
 
 

--------------------------------------------------------------------------------

 

